DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim 16-18 and 23-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim(s) 16 limits that the outlet is closer to the container top than the inlet in the assembled state.  Upon further review and consideration, Okada (the closest art) cannot be modified to rearrange the inlet and outlet to meet such a structure as such a rearrangement would not be a mere design choice but would alter the fundamental operation of Okada (i.e., the flowpath and collection of liquid through the container as shown in the embodiments of Okada Figs. 14-22).  Claim(s) 17-18 are allowable by virtue of their dependence on claim(s) 16.  Claim(s) 23 limits the flowpath extension device being inserted into the connector.  It cannot be shown that parts 36-40 of Okada is in any way (under BRI) ‘inserted’ into part 32 — nor would such a modification to achieve such a structural state provide any benefit, use, or rationale under § 103. Claim(s) 24-25 are allowable by virtue of their dependence on claim(s) 23. 

Claim Objections
Claim(s) 1, 5, 9, 13-14, 17, 21, 23, 25-29, and 39-40 is/are objected to because of the following informalities. Appropriate correction is required:  
In order to avoid confusion of antecedent reference between the recited ‘suction connector’ and ‘a connector’ in claim(s) 1 with the repeated use of the term ‘the connector’ in claim(s) 1, 13-14, 23, 25, and 27, Examiner suggests amending the term ‘a connector’ to recite ‘a sampling connector’ and then each subsequent recitation to instead be ‘the sampling connector’ to avoid potential confusion.  
In claim(s) 1, the phrase ‘between said sample container and suction outlet’ should be amended to recite ‘between said sample container and said suction outlet’. 
In claim(s) 1, the phrase ‘discharging liquid’ should be amended to recite ‘discharging the liquid’. 
In claim(s) 5, the phrase ‘allowing visual measurement of the volume of liquid contained’ should be amended to recite ‘allowing visual measurement of a volume of the liquid of the sampling fluid contained’. 
In claim(s) 9, the term ‘sampling device’ should be amended to recite ‘the sampling device’. 
In claim(s) 17, the phrase ‘the inlet direction and outlet direction’ should be amended to recite ‘an an outlet direction’. 
In claim(s) 21, the term ‘gas’ should be amended to recite ‘the gas’. 
In claim(s) 26, the term ‘sampling fluid’ should be amended to recite ‘the sampling fluid’. 
In claim(s) 28, the term ‘the suction connector’ should be amended to recite ‘the suction connector of the medical device’. 
In claim(s) 29, the term ‘the proximal end’ should be amended to recite ‘the proximal end of the handle’. 
In claim(s) 39, the term ‘the operating state’ should be amended to recite ‘an operating state’. 
In claim(s) 40, the term ‘a movement’ should be amended to recite ‘the translational movement’. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11, 13-14, and 16-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim(s) 1 now recites 
‘the container part comprising a side wall extending from the base to a container part top, the container part top configured to detachably attach the container part to the cap part, the side wall defining a single opening traversed by the container axis and provided to establish fluid communication with the connector’
(emphasis)

The phrase ‘provided to establish fluid communication with the connector’, in context, does not make clear specifically which structure is referred to as the phrase appears to be a fragmentary clause not clearly linked to any one preceding clause.  To wit, is it the side wall or the single opening which ‘establishes fluid communication with the connector’?  
Examiner suggests amending the phrase to recite ‘the single opening configured 
Claim(s) 2-11, 13-14, and 16-29 is/are rejected due to its/their dependence on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-14, 19-22, 27-29, and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 20090234192 A1 – previously cited). 

For claim 1, Okada teaches A set of medical sampling parts [14, 23] for use with a medical device [2], the medical device having a suction channel [9-10] and a suction connector [11] in fluid connection with said suction channel [Figs. 1-2], the set of medical sampling parts comprising:
a sampling device [14] including a suction inlet [15-19] adapted for fluid connection to the medical device [Fig. 12] and a suction outlet [20-22] adapted for fluid connection to a vacuum source [aspirator in ¶¶40-47];
a connector [32-33] having a sampling inlet [32] and a sampling outlet [33], the connector defining a detachment axis along a length of the connector; [32c and 33c can define an axis as shown in Fig. 12 and any further number of axes (even axes perpendicular to 32c and 33c as axes are innate geometric features)]]
and a sample container [23-25] including a top [top of 24 near 27A], a base [bottom of 24 near 27B] located at a bottom [lower portion / lower half of 27] of the sample container opposite of said top [Fig. 6], a cap part [35] at the top [Figs. 5-6],
the cap part having an opening configured to receive the connector, [35 having frame shown in Fig. 9 including 39 which forms an opening (i.e., a volume of space between 35 and 39 shown in side profile in Fig. 7 which ‘receives’ 32c of 32 in Fig. 7 — under BRI (i.e., an opening can be the discrete space of 29 in front of 32c bounded by 35 and 39)] 
and a container part [27] at least partly enclosing a sample volume [29] located at the bottom of the sample container, [Fig. 6]
the sample container having a container axis that extends longitudinally between said top and said base, [innate central vertical axis parallel to sidewall of 27 and perpendicular to longitudinal axis of 31 in Figs. 5-6];
the container part comprising a side wall [27A-C] extending from the base [27B] to a container part top [27A],
the container part top configured to detachably attach the container part to the cap part, [via threads 34 in ¶¶52-53] 
the side wall defining a single opening traversed by the container axis and provided to establish fluid communication with the connector, [either of top opening of 27A receiving 25 or side opening 31-31A constitute(s), under BRI, a form of a single opening ‘traversed by the container axis’ to establish fluid communication with the connector (i.e., the fluid pathway of 32-33 in Fig. 12)]
wherein the set of medical sampling parts has an assembled state, in which the sampling device and the sample container are attached to each other by said connector being attached to the top of the sample container, [assembly shown in Fig. 2 with all parts (including a top of 24) mutually assembled and connected per ¶¶47-48 — see also mention of insertion in ¶59] 
and a detached state, in which the sample container is detached from the sampling device; [as generally shown in Fig. 5 without connection of Fig. 2 in ¶¶47-48]
wherein, in said assembled state, a first fluid connection is established through said sampling inlet between said sample container and said suction inlet, [via 32 to 29 to 31 per Fig. 12],
and a second fluid connection is established through said sampling outlet between said sample container and suction outlet, [via 31 then onto 28 and 33 per Fig. 12]
so that, when a sampling fluid comprising liquid and gas enters the sample container via the first fluid connection, the sampling fluid can be separated by discharging liquid of the sampling fluid into said sample volume and by discharging the gas of the sampling fluid via said second fluid connection; [via 36 per Fig. 12 and ¶¶54-58, ¶¶64-66][see also liquid collection throughout Figs. 14-22 – esp. Figs. 13-14];
and wherein the sample container in said assembled state can be detached from the sampling device by a translational movement of the sample container along the detachment axis to bring the set of medical sampling parts to said detached state [detachably attached per ¶48 where such detachment can occur via the claimed ‘translational movement’ along a given axis of the device (i.e., a ‘detachment axis)], a smallest angle between said container axis and said detachment axis being equal to or greater than 45 degrees. [e.g., angle formed by horizontal parallel axes coming out of openings 32c and 33c is 90° from straight vertical axis parallel to 27 in Fig. 6; more generally, there are at least two innate axes having angles greater than 45° in the device of Okada].

For claim 2, Okada teaches The set of medical sampling parts of claim 1, wherein the container axis extends between the oppositely located base and cap part of the sample container. [e.g., vertical axis parallel to 27 constitute(s), under BRI, a form of an axis which extends from 27B to top of 35 — best envisioned in Fig. 6].

For claim 3, Okada teaches The set of medical sampling parts of claim 1, wherein the container axis is vertical if the base rests on a level surface. [vertical container of Fig. 6 has a vertical axis therein].

For claim 4, Okada teaches The set of medical sampling parts of claim 1, wherein the container axis is a centre axis of the container part. [there is an axis which can exist and extend through center of 27 and 35].

For claim 5, Okada teaches The set of medical sampling parts of claim 1, wherein the container part further comprises at least one liquid level mark allowing visual measurement of the volume of liquid contained in the sample volume of the container part, wherein the liquid level mark extends in a plane perpendicular to the container axis. [per ¶49, 24 is see-through and thereby any physical structural feature of 24 can constitute(s), under BRI, a form of a liquid level mark — such as, by way of nonlimiting example, lip/surface 27c or even visual comparison to body 28 or to inlet 32][see also liquid levels in Figs 14-22].

For claim 6, Okada teaches The set of medical sampling parts of claim 5, wherein the at least one liquid level mark is adapted to extend in parallel to a liquid level of a liquid sample in the sample volume of the sample container when the sample container rests on a level surface. [e.g., 28a can be parallel to a liquid / tissue level — as can bottom of filter 36A][see also liquid levels in Figs. 14-22].

For claim 7, Okada teaches The set of medical sampling parts of claim 1, wherein the sample container in the assembled state is fixed at least radially to the sampling device in relation to the detachment axis. [attachment shown in Fig. 2 constitute(s), under BRI, a form of a ‘radial’ fixation of the sampling device to the sample container].

For claim 8, Okada teaches The set of medical sampling parts of claim 1, wherein an angle between a centre axis of said suction inlet and said container axis is fixed in said assembled state. [assembly of Fig. 2 and Fig. 6 have fixed positions][more broadly, all elements are fixed when in final assembly as in Fig. 2 such that any one center axis of inlet/outlet tubing(s) constitute(s), under BRI, a form of a ‘fixed angle’ with the other features such as vertical longitudinal axis of 24].

For claim 9, Okada teaches The set of medical sampling parts of claim 1, wherein sampling device and the sample container are attached rigidly to each other in said assembled state. [final assembly of Figs. 2, 13, 23-24 constitute(s), under BRI, a form of ‘rigid attachment’ – see esp. rigid orientation in Fig. 13A (24 not moving relative to tilt of 6)].

For claim 10, Okada teaches The set of medical sampling parts of claim 1, wherein the sampling device is made of or comprises a rigid material, so that, when in said assembled state and the sampling device is connected to the medical device, the sampling device establishes a rigid connection between the sample container and the medical device. [assembly of Figs. 2, 13, 23-24 constitute(s), under BRI, a form of ‘rigid’ materials — see mention of resin/glass material in ¶49 for assembly of Figs. 5-6 (that of Fig. 2)].

For claim 11, Okada teaches The set of medical sampling parts of claim 1, wherein the first and/or second fluid connections are rigid connections in the assembled state. [final assembly of Figs. 2, 13, 23-24 constitute(s), under BRI, a form of ‘rigid attachment’].

For claim 13, Okada teaches The set of medical sampling parts of claim 1, wherein the sampling device comprises the connector. [in final assembly of Figs. 2, 13, 23-24, attachment of 14 to 23-33 can constitute(s), under BRI, a form of attachment 14 ‘comprising’ 28-33].

For claim 14, Okada teaches The set of medical sampling parts of claim 13, wherein the connector is a protrusion. [32-33 per Fig. 5 are protrusions]. 

For claim 19, Okada teaches The set of medical sampling parts of claim 1, wherein the detachment axis extends through the side wall in the assembled state. [there is innately a form of an ‘axis’ which can extend through a side of 27 including such an axis during detachment of 23 from 14]

For claim 20, Okada teaches The set of medical sampling parts of claim 1, wherein the set of medical sampling parts [32a-b, 33a-b] further comprises a locking device configured to lock the sample container to the sampling device in the assembled state. [verbatim per ¶58].

For claim 21, Okada teaches The set of medical sampling parts of claim 1, wherein the set of medical sampling parts comprises a flow path extension device [36], wherein a centre flow path of gas of the sampling fluid flowing between the sampling inlet and the sampling outlet is extended or prolonged compared to if the flow path extension device was not present. [movement of flow through 36 necessarily prolongs flowpath as liquid and gas must past through 36 including 39 with 40 in Fig. 10 per Fig. 12].

For claim 22, Okada teaches The set of medical sampling parts of claim 21, wherein a hydraulic diameter of a portion of the first fluid connection and/or of the second fluid connection is reduced compared to if the flow path extension device was not present. [e.g., where flow through 40 in Fig. 10 reduces ‘hydraulic diameter’ leading to 31 (first connection) which would not be present if 36 were removed; and where 31 constitute(s), under BRI, a form of a diameter that reduces when 36 is inserted as shown in Fig. 12 with flow arrow entering 31 constricted by edge of 36] 

For claim 27, Okada teaches The set of medical sampling parts of claim 1, wherein the connector is adapted to penetrate at least one seal of the sample container. [32 is inserted into side of 27 with 29 therein where 29 is sealed via 38 per ¶54 which constitute(s), under BRI, a form of 32 ‘adapted to penetrate’ 29 via it’s side opening in 27 (i.e., 32 enters the sealed environment of 29 throug 32c) — see Fig. 12].

For claim 28, Okada teaches The set of medical sampling parts of claim 1, further comprising an endoscope [2] or catheter, the endoscope or catheter including the suction channel [9-10] and the suction connector [11], wherein in the assembled state the suction connector is in fluid connection with the suction inlet of the sampling device [assembly of Fig. 2], and wherein the first fluid connection extends through said suction channel via the suction connector of the endoscope or catheter in the assembled state [flowpath of Fig. 12] so that flushing of a body cavity can be performed and/or a sample of bodily fluids and/or bodily tissue can be conveyed to the sample container. [connections shown in Figs. 1-2 and 12] 

For claim 29, Okada teaches The set of medical sampling parts of claim 28, wherein the endoscope further comprises a handle having [6] a proximal end [side of 6 near/above user’s hand in Fig. 2] opposite a bottom [side of 6 near 7 and below user’s hand in Fig. 2], and an insertion tube [7] extending from the bottom of the handle [Fig. 2], wherein at least the top of the sample container is located, along a longitudinal axis of the handle, closer to the proximal end than the bottom of the handle. [top of 24 is closer to top of user’s hand along an innate axis of the handle]

For claim 39, Okada teaches  A method for assembly and disassembly of medical sampling parts and an endoscope or catheter [entire disclosure – see at least abstract], the method comprising:
providing a set of medical sampling parts according to claim 1; [see citations for claim(s) 1 above]; 
connecting the sampling device with a suction connector of the endoscope or catheter; [per ¶¶46-48 and ¶58]; 
and attaching the sample container with the sampling device, thereby bringing the set of medical sampling parts to the operating state. [Fig. 2]. 

For claim 40, Okada teaches  The method of claim 39, further comprising,  detaching the sample container from the sampling device by a movement of the sample container along said detachment axis. [removal of filter of 25 in ¶¶65-66, ¶48 and ¶58 (attaching a detachable portion encompasses detachment)].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Okada-341 (US 20070179341 A1 – previously cited).
For claim 26, Okada fails to teach the sampling device having a sampling valve with a bypass mode.  
Okada-341 teaches an endoscope sampling device [170 of Figs. 24-29] having a valve [172] with a bypass mode [verbatim bypass operation of ¶¶90-105 see at least ¶¶90-92] which allows flow through a sample container [200 as shown in Fig. 28] in a first mode via first and second connections [202-204] and in the bypass mode allows flow to a third fluid connection between a suction inlet and outlet [inlet and outlet of 70, 178-188] [throughout ¶¶90-105 see at least ¶¶90-92]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the sampling device of Okada to incorporate the bypass valve of Okada-341 in order to increase efficiency and simplify operation to aid in cleaning of the device.  As motivated by Okada-341 ¶61, ¶100, and ¶¶109-110. 

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive.

	Applicant argues that the suction connector is not a claim limitation, but Examiner notes that claim(s) 28 appears to actively limit that the suction connector is part of the endoscope that is, in turn, part of the medical sampling parts.  Examiner respectfully requests clarification as to claim(s) 28 in view of Applicant’s stated position in the remarks.  Regardless, § 112(f) interpretation is not a grounds of rejection but rather a statement of interpretation.  Examiner maintains the § 112(f) interpretation set forth previously.  

	Applicant argues
	However, Okada does not show "a cap part at the top, the cap part having an opening configured to receive the connector." The connector of Okada attaches through the base and not through the top.

	Examiner respectfully disagrees.  As shown in Okada Fig. 7, part 35 down to part 39 (see also Figs. 9-10) extends into part 27 and part 35/39 forms a space facing 32c of 32 which constitute(s), under BRI, a form of an ‘opening’ in 35 that ‘receives’ 32.  Examiner notes by way of contrast, in the language of claim(s) 23, section 36 of lid 35 of Okada which constitutes the flowpath extension device cannot be said to be ‘inserted’ into port 32 — and thus Examiner suggests incorporating such language (of claim(s) 23) into claim(s) 1 to bring the claim(s) in line with Applicant’s (apparent) intended scope. 

	Applicant argues
Okada also does not show a container part comprising "a side wall extending from the base to a container part top, the container part top configured to detachably attach the container part to the cap part, the side wall defining a single opening traversed by the container axis and provided to establish fluid communication with the connector." The base of Okada detachably attaches to the top but has two openings through the side wall instead of a single opening traversed by the container axis and provided to establish fluid communication with the connector, in part because the connector fluid communication is established through openings 32c and 33c of Okada, which are not traversed by the container axis.

	Examiner respectfully disagrees.  Examiner respectfully submits that the phrase ‘defining a single opening’ does not preclude additional openings under BRI (i.e., single opening does not mean only a single opening).  Further, in that an ‘axis’ is an innate geometric feature which is not a physical structure, under BRI, only one of 32C, 31A, or top opening of 27A of Okada can be understood to be an opening which is ‘traversed by’ an axis of the container — i.e., though there are other openings, only one of the openings in 27 is ‘traversed’ by a given axis.  Examiner suggests amending claim(s) 1 to limit that the container has only a single physical opening (regardless of traversal by an axis) to bring the claim(s) in line with Applicant’s (apparent) intended scope.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to promote compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  Given the limited amount of non-production time, if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791